Error: Bad annotation destination
                      NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                      2006-3346



                               DEBORAH M. MELTON,

                                                            Petitioner,

                                           v.


                DEPARTMENT OF HEALTH AND HUMAN SERVICES,

                                                            Respondent.



      Deborah M. Melton, of Urbana, Maryland, pro se.

       Phyllis Jo Baunach, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, for respondent. With her on
the brief were Peter D. Keisler, Assistant Attorney General, David M. Cohen, Director,
and Deborah A. Bynum, Assistant Director.

Appealed from: United States Merit Systems Protection Board
                          NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit


                                       2006-3346

                                DEBORAH M. MELTON,

                                                       Petitioner,

                                            v.

                DEPARTMENT OF HEALTH AND HUMAN SERVICES,

                                                       Respondent.

                           ___________________________

                             DECIDED: January 10, 2007
                           ___________________________




Before BRYSON, GAJARSA, and DYK, Circuit Judges.

PER CURIAM.

      Petitioner Deborah M. Melton seeks review of a final decision by the Merit

Systems Protection Board (MSPB or Board) that denied her petition for enforcement of

a settlement agreement between herself and the Department of Health and Human

Services (Agency). We have considered Ms. Melton’s claim and conclude that the

Board did not err in rejecting it. We therefore affirm the judgment of the Board.
                                   BACKGROUND

       On March 25, 2005, the Agency proposed Ms. Melton’s removal from her

position as a Management Analyst, GS-14, based upon a charge of “medical inability to

perform the essential functions of [her] position.” This removal became effective on

April 25, and Ms. Melton appealed to the Board. The parties reached a settlement on

August 1. The settlement agreement stipulated a lump sum payment of $32,000 to Ms.

Melton to put her claim to rest. The relevant terms of the settlement agreement include

the following:

          1.     The agency agrees to pay Ms. Melton the sum of $32,000.00
          within 30 calendar days from the effective date of this agreement
          for promises set forth below. . . .
          9.     Ms. Melton fully understands her removal from federal
          service, as cited above, will remain in full force and effect.
          14.    This agreement constitutes the complete understanding
          between the parties. No other promises or agreements shall be
          binding unless signed by all parties and expressly designated as an
          amendment to this agreement.

       Ms. Melton’s present appeal is for enforcement of the settlement agreement,

based on an alleged violation by the Agency. The alleged violation is the Government’s

effort to recover an erroneous overpayment of $8,056.76. The erroneous overpayment

stems from a period, prior to her removal, when Ms. Melton was paid while absent

without leave (AWOL).

       Ms. Melton claims that the Government is not entitled to recover this debt

because allegedly her debts were settled by the settlement agreement. The Agency

asserts that repayment of the debt was discussed during the settlement negotiations

and that the settlement was increased by $10,000 specifically to facilitate this




2006-3346                                 2
repayment. The settlement agreement, however, contains no mention of Ms. Melton’s

AWOL debt.

       The administrative judge (AJ) reviewed the settlement agreement, determined

that it was silent with respect to AWOL debt, and denied Ms. Melton’s petition for

enforcement. Melton v. Dep't of Health and Human Servs., No. DC-0752-05-0498-C-1

(MSPB Mar. 21, 2006) (“Initial decision”). The Board then denied Ms. Melton’s petition

for review.     We have jurisdiction to hear Ms. Melton’s appeal under 28 U.S.C.

§ 1295(a)(9).

                                      DISCUSSION

       A settlement agreement is a contract, and its construction is a question of law

which this court reviews de novo. Conant v. Office of Pers. Mgm’t, 255 F.3d 1371, 1376

(Fed. Cir. 2001). When interpreting a contract, we first ascertain whether the contract

clearly states the parties' understanding. Id. To the extent the contract is clearly stated

and understood by the parties, it is enforced according to its terms. Pagan v. Dep’t of

Veterans Affairs, 170 F.3d 1368, 1371 (Fed. Cir. 1999). If the language of the contract

is sufficiently clear, the inquiry ends there. Textron Def. Sys. v. Widnall, 143 F.3d 1465,

1469 (Fed. Cir. 1998); see Greco v. Dep’t of the Army, 852 F.2d 558, 560 (Fed. Cir.

1988) (“Only if there is ambiguity should parol evidence be considered.”).          If any

ambiguity is found, our role is to implement the intent of the parties at the time the

contract was made. Pagan, 170 F.3d at 1371.

       In this case, the settlement agreement is silent about Ms. Melton’s AWOL debt.

The most relevant sections are paragraphs 1 and 9, and these paragraphs specify a

lump sum payment to Ms. Melton in exchange for her removal from the Agency.




2006-3346                                   3
Paragraph 14 adds that “[n]o other promises or agreements shall be binding unless

signed by all parties and expressly designated as an amendment to this agreement.”

Nothing in the settlement agreement addresses whether the Agency may or may not

collect debts duly owed.

      Therefore, parol evidence on the matter of Ms. Melton’s AWOL debt is

inapposite. In the unambiguous language of the agreement itself, the Agency did not

agree to waive its right to collect Ms. Melton’s AWOL debt nor is there any implication of

such a waiver. In a petition for enforcement of a contract, only the terms of the contract

may be enforced. We cannot rewrite the contract or insert words to which a party has

never agreed. Am. Capital Corp. v. Fed. Deposit Ins. Corp., No. 05-5150, 2006 WL

3055912, at *3 (Fed. Cir. Oct. 30, 2006). Because the settlement agreement is silent on

the matter, Ms. Melton cannot now procure a waiver of her debts through a petition for

enforcement.

                                     CONCLUSION

      The Board properly denied Ms. Melton’s petition for enforcement, because the

settlement agreement does not contain the condition Ms. Melton seeks to enforce.

Accordingly, we affirm.

      No costs.




2006-3346                                   4